UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                        _______________________

                               No. 00-51048
                             Summary Calendar
                       Civil Docket #W-96-CR-53-1
                         _______________________


UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                  versus

MELVIN JAMES SANFORD,

                                                     Defendant-Appellant.


_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
_________________________________________________________________
                           June 21, 2001

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

             Appellant Sanford asserts that the district court clearly

erred in finding him a manager or supervisor of Kenneth Brown, his

confederate in cocaine distribution in Killeen, Texas. The finding

caused   a   three-point   base   offense    level   increase    under   the

Guidelines, U.S.S.G. § 3B1.1(b).




     *
            Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
           After     pleading    guilty      to   conspiracy    to   distribute

cocaine,   Sanford     offered    no    evidence      to   dispute   the   PSR’s

recommendation of this increase, which was predicated on Sanford’s

(a)   personal     intervention    in       Brown’s   distribution     business

(encouraging him to receive more cocaine for resale); (b) fronting

cocaine to Brown, i.e. shipping before payment was made; and (c)

teaching Brown how to “cook” the cocaine into crack, its only

salable concoction in the local drug market.

           In the absence of factual controversion by Sanford, we

rely on the accuracy of the PSR.             United States v. Sherbak, 950
F.2d 1095, 1099-1100 (5th Cir. 1992). The finding that a defendant

was a manager or supervisor may not be reversed on appeal unless it

is clearly erroneous.      United States v. Palomo, 998 F.2d 253, 257

(5th Cir. 1993). These standards compel affirmance of the district

court’s finding.     Sanford shepherded Brown’s distribution of crack

cocaine in a way that went beyond a mere buyer-seller relationship.

The cases cited by Sanford are thus distinguishable.

           Accordingly, the sentence imposed by the district court

is AFFIRMED.




                                        2